Citation Nr: 0408177	
Decision Date: 03/30/04    Archive Date: 04/02/04

DOCKET NO.  03-09 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran retired in March 1980, after more than 22 years 
of active military service.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the claim.

The record reflects that as part of his Substantive Appeal 
the veteran requested a Board hearing in Washington, D.C., 
and that such a hearing was scheduled for June 2003.  
However, the veteran canceled this hearing by a statement 
dated in May 2003.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The record does not show, nor does the veteran contend, 
that he served in the Republic of Vietnam or that he was 
otherwise exposed to herbicides while on active duty.

3.  The preponderance of the competent medical evidence is 
against a finding that the veteran's current diabetes is 
causally related to his active service.


CONCLUSION OF LAW

Service connection is not warranted for the veteran's 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. § 5100 et seq.; 
38 C.F.R. § 3.159.  The VCAA, which became law on November 9, 
2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
held that a VCAA notice must be provided to a claimant before 
the " initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  

Here, the Board acknowledges that written VCAA notice was not 
sent to the veteran prior to the January 2002 rating decision 
in this case.  In fact, written notice was first provided by 
the February 2002 correspondence which informed the veteran 
of the results of this decision.  The Board further notes 
that the veteran's accredited representative indicated in an 
October 2003 statement that the RO failed to provide adequate 
notice to the veteran pursuant to the VCAA.  Among other 
things, the representative indicated that the veteran was not 
adequately informed of what types of evidence would help 
substantiate this case.  Moreover, the representative 
contended that a remand was required pursuant to M21-1, Part 
IV, Subchapter VIII, 8.30-33 (Aug. 1996) for the local 
representative to prepare a "Statement of Accredited 
Representative in Appealed Case," VA Form 646, or its 
equivalent.  It was noted that no such document was of 
record, even though the RO indicated on the April 2003 VA 
Form 8 (Certification to the Board) that this development had 
been completed.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for 
the purpose of having the RO provide a pre-initial 
adjudication notice.  The only way the RO could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  Moreover, while strictly following the express 
holding in Pelegrini would require the entire rating process 
to be reinitiated when notice was not provided prior to the 
first agency adjudication, this could not have been the 
intention of the Court, otherwise it would not have taken 
"due account of the rule of prejudicial error" in reviewing 
the Board's decision.  See 38 U.S.C. § 7261(b)(2); see also 
Conway v. Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is 
no implicit exemption for the notice requirements contained 
in 38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant, to 
include the lack of a VA Form 646 or its equivalent by the 
local representative.  Consequently, the Board concludes that 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement, as well as the absence 
of written argument from the local representative, was 
harmless error.  While written notice was first provided to 
the veteran in February 2002, and was clearly after the RO's 
January 2002 adjudication of this claim, the veteran 
acknowledged on his August 2001 VA Form 21-526 (Application 
for Compensation or Pension) that he had had the VCAA 
explained, and that he had furnished all copies of his 
civilian healthcare records.  Moreover, the February 2002 
correspondence was provided by the RO prior to the transfer 
and certification of the appellant's case to the Board, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b); 
this correspondence apprised the veteran of what he must show 
to prevail in his claim, what information and evidence he was 
responsible for, and what evidence VA must secure.  The Board 
also notes that the RO provided a summary of the relevant 
VCAA regulatory provisions of 38 C.F.R. § 3.159 by the March 
2003 Statement of the Case (SOC).  Moreover, the Board notes 
that the representative's October 2003 statement clearly 
reflects familiarity with the VCAA.  Therefore, the Board 
finds that the veteran was notified and aware of the evidence 
needed to substantiate this claim and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

Regarding VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim, it does not 
appear that the veteran has indicated the existence of any 
pertinent evidence that has not been obtained or requested by 
the RO.  Although there is no written statement from the 
local member of his accredited representative, the national 
associate did present such a statement in October 2002 which, 
in part, indicates familiarity with the VCAA.  Nevertheless, 
the representative did not indicate in this statement that 
there was existing relevant evidence that was not of record.  
Further, the veteran has been accorded medical examinations 
in this case, one of which included a competent medical 
opinion regarding the etiology of his diabetes mellitus.  
Moreover, for the reasons stated below, the Board finds that 
the preponderance of the evidence is against the claim.  
Consequently, the Board concludes that any additional 
development, to include a medical opinion, is not warranted 
based on the facts of this case.  Thus, the duty to assist 
has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  The veteran notes that he was diagnosed with 
"borderline diabetes" during active service.  However, he 
asserts that there is no such thing as "borderline 
diabetes;" you either have it or you do not.  Thus, in 
essence, he contends that this shows he was diagnosed with 
diabetes while on active duty.  Further, he has asserted that 
he was originally diagnosed with diabetes in 1973, but that 
no treatment was offered until 1995.  Additionally, on his 
August 2001 VA Form 21-526, he asserted that his diabetes 
began in June 1976.  He has acknowledged that he did not 
serve in the Republic of Vietnam, and that he was not 
otherwise exposed to herbicides during his active service.

The veteran's service medical records reflect, in part, that 
he requested a diet in April 1976, and it was noted that his 
weight was 210 pounds.  Subsequent records dated in October 
1976 state that he had a special diet for "borderline 
diabetes."

The only "retirement" examination that appears to be of 
record was conducted in September 1976.  At that time there 
were no findings indicative of diabetes, and the veteran 
specifically denied a family history of diabetes.

Following the October 1976 notation of "borderline 
diabetes" there are no findings indicative of diabetes 
during the remainder of the veteran's active service.

The post-service medical records cover a period through 2003, 
and show treatment for a variety of medical conditions.  
Among other things, records date in June 1995 reflect that he 
reported that he was recently informed that he was diabetic, 
but that he was not given insulin.  This appears to be the 
first indication of diabetes in the post-service records.  
Subsequent records show findings of and treatment for 
diabetes on various occasions.

In November 2001, the veteran underwent a VA general medical 
examination.  Among other things, the veteran reported that 
he had had diabetes since 1960, and that it was discovered on 
a routine blood test examination.  However, he was not 
admitted to a hospital with ketoacidosis or hyperglycemia.  
Moreover, it was noted that he stressed that he was found to 
have borderline diabetes in 1960, but 12 years ago he was put 
on medications.  Assessments following examination of the 
veteran included non-insulin-dependent diabetes mellitus.

In a May 2002 private medical statement, T. E. H., D.O. 
(hereinafter, "Dr. H) noted that the veteran had been his 
patient since October 1995, at which time lab work was 
performed and he was found to be clearly diabetic.  Further, 
Dr. H noted that the veteran's medical records were reviewed, 
and according to the lab tests (lipids were 250/268) and 
doctor's comments in April 1976, he was fairly diabetic prior 
to when Dr. H first saw him ... noting that his glucose in May 
1995 was 215.  

The veteran was accorded a VA diabetes mellitus examination 
in March 2003.  At this examination, the examiner noted that 
the claims folder had been reviewed and summarized relevant 
records therein to include the service medical records and 
the May 2002 statement from Dr. H.  In pertinent part, the 
examiner noted that records dated in April 1976 stated that 
the veteran had requested a diet for weight loss due to a 
weight of 210 pounds, and that a follow-up note dated in 
October 1976 stated that the veteran was given a special diet 
for "borderline diabetes."  The examiner emphasized that 
this was the only mention of borderline diabetes in the 
veteran's prior records, and that he (the examiner) thought 
that this was a misinterpretation as a special diet was at 
the request of the veteran for weight reduction and there was 
no mention of "borderline diabetes" or otherwise in the 
prior records.  

Following examination of the veteran, the examiner diagnosed 
diabetes.  The examiner also commented that, unfortunately, 
there was a lot of confusion regarding the comment of 
"borderline diabetes;" that this was expressed by the 
veteran and his wife at the initiation of the examination, as 
well as their frustration to the fact that this was 
supposedly diagnosed while the veteran was in the military 
but not followed up.  Nevertheless, the examiner reiterated 
that he thought the notation of "borderline diabetes" was a 
misinterpretation by someone who saw that the veteran was on 
a special diet and did not realize it was for weight loss and 
assumed it was for diabetes.  The examiner emphasized that he 
saw no mention of elevated blood sugars or references to 
diabetes in any of the other notes.  Further, the examiner 
noted that he explained to the veteran and his wife that some 
physicians and healthcare providers continued to use the term 
borderline diabetes when referring to a fasting blood sugar 
that was between 110-126 as normal blood sugars were 70-110 
and diabetes was not diagnosed until the blood sugar was 
greater than 126 fasting.  The examiner stated that that 
graze on was sometimes referred to as borderline diabetes 
just as they refer to borderline hypertension between the 
range of 130-140/80-90.  However, the examiner wanted to 
reiterate again that it was his opinion that this was a 
misinterpretation, and that if Dr. H had looked at the page 
prior to the mention of borderline diabetes in the veteran's 
chart he would have seen where the veteran had requested a 
diet for weight loss.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In addition to the foregoing, service connection may also be 
presumed for certain chronic diseases, such as diabetes 
mellitus, if manifest to a compensable degree within the 
first post-service year.  38 C.F.R. §§ 3.307, 3.309(a).

The Board notes that diabetes mellitus is one of the 
conditions associated with herbicide exposure under the 
presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(e).  For 
the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  
However, the record does not show nor does the veteran 
contend he had service in the Republic of Vietnam while on 
active duty.  Further, there is no evidence that he was 
otherwise exposed to herbicides during his active service.  
Accordingly, the presumptive provisions of 38 C.F.R. 
§§ 3.307, 3.309 are not for application in the instant case.


Analysis.  In the instant case, the Board finds that the 
preponderance of the competent medical evidence is against 
the veteran's claim of entitlement to service connection for 
diabetes mellitus.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Nothing on file shows that the veteran has the requisite 
knowledge, skill, experience, training, or education to 
render a medical opinion.  Consequently, his contentions 
cannot constitute competent medical evidence.  See Espiritu, 
supra; 38 C.F.R. § 3.159(a)(1).  Although he is competent, as 
a lay person, to describe his history and visible 
symptomatology, he is not competent to diagnose a medical 
disability nor provide a competent medical opinion as to the 
etiology thereof.

The Board also acknowledges that the veteran has indicated he 
was told he had diabetes in the 1970s, but that he did not 
receive any treatment until many years later.  However, a lay 
person's account of what a medical professional purportedly 
said is simply too attenuated and inherently unreliable to 
constitute medical evidence.  Robinette v. Brown, 8 Vet. App. 
69, 77 (1995).  Thus, this testimony is not entitled to 
probative value in the instant case.  

Despite the in-service finding of "borderline diabetes" in 
October 1976, the Board notes that there is no confirmed 
diagnosis of diabetes mellitus either during service or 
within the first post service year.  Accordingly, the veteran 
is not entitled to a grant of service connection on a 
presumptive basis.  38 C.F.R. §§ 3.307, 3.309(a).

Here, the Board acknowledges that there is competent medical 
evidence which is both in favor and against the veteran's 
claim.  The evidence in support of his claim is the October 
1976 in-service notation of "borderline diabetes," as well 
as the May 2002 private medical statement from Dr. H.  It is 
noted that Dr. H has treated the veteran since October 1995, 
and he stated that he had reviewed the veteran's medical 
records in conjunction with his May 2002 statement.  The 
evidence against the claim is the opinion of the March 2003 
VA examiner, which was based upon both an examination of the 
veteran and a review of his claims folder.  In addition, 
there is the fact that despite the in-service notation of 
"borderline diabetes" there is no subsequent, confirmed 
diagnosis of diabetes mellitus until approximately 15 years 
after the veteran's retirement from service.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (The normal medical 
findings at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.).

The Board finds that the opinion of the March 2003 VA 
examiner is entitled to more weight in the instant case.  
Although Dr. H indicates that records were reviewed, it is 
not clear to what extent he had the complete medical records 
contained in the claims folder.  Further, there does not 
appear to be any records dated in April 1976 which 
corresponds to what is cited by Dr. H in his statement.  
Conversely, the March 2003 VA examiner did have the complete 
claims folder to review, to include the May 2002 statement 
from Dr. H.  More importantly, the examiner provided a 
detailed explanation as to why the October 1976 notation of 
"borderline diabetes" was not an actual diagnosis of 
diabetes, and that it was likely a misrepresentation since it 
was not in accord with the prior notation of April 1976.  
Nothing is of record which refutes this opinion, and the 
Board concludes it is entitled to the most weight.

In summary, the record reflects that the in-service finding 
of "borderline diabetes" was not a confirmed diagnosis of 
diabetes, that it was probably a misrepresentation, that the 
first confirmed diagnosis of diabetes was several years after 
the veteran's retirement from service, and that the 
preponderance of the competent medical evidence is against a 
finding that his current diabetes mellitus is causally 
related to active service.  Therefore, the Board concludes 
that the claim must be denied.

As the preponderance of the evidence is against this claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



